ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, filed on 2/7/2022, in pages 7-9, with respect to Claim 7 have been considered.  
Amendment to claim 7 overcomes 103 rejections.
Amendment to Claims 7-8 and 11-12 has been acknowledged. 
Addition of new claim 13 has been acknowledged.
Allowable Subject Matter
Claims 7-13 are allowed.
The following is an examiner's statement of reasons for allowance:The present application is allowable based on the combination of elements defined by the claim language. 
As for independent claim 7, none of the prior art of record either taken alone or in combination discloses the claimed “a means for determining distances of objects in the specified preferred direction based on the sum spectrum, wherein for the specified preferred direction, the run length differences are compensated so as to optimize the beamforming for the specified preferred direction, and wherein the coherent addition results in greater location sensitivity and improved distance resolution for objects situated in the specified preferred direction, and wherein the compensation of the run length differences provides that the increase of the frequency shift does not result in a widening of the peaks, but results in an improvement of the distance resolution, and wherein compensation of the run length differences is possible only for a particular azimuth angle that indicates a particular direction of incidence of radar radiation, and wherein the direction of incidence is the preferred direction and is indicated by the azimuth angle”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 8-13 depends ultimately from allowable, independent claim 7, so each of dependent claims 8-13 is allowable for, at least, the reasons for which independent claim 7 is allowable. 
The closest prior art is found to be:
Rabideau (US 6,624,783) which discloses a receiving radar system 100 that will detect, localize, and/or image received signals; column 2, line 66 - column 3 line 1: wideband chirp pulses are transmitted by the radar and reflected from objects to be detected, localized, and/or imaged; claim 1: linear frequency modulated signals (column 4, lines 12-14); the reflected wideband echoes are received through each antenna of the antenna array (column 3, lines 1-3); the primary components of the receiving radar system 100 includes the antenna array 102… the antenna array 100 consists of N channels…each channel might be derived from a single antenna element of a large array, or from a subarray of antenna elements (column 4, lines 15-22); 104 "digital receivers" (Figure 1); each channel i has 202 "mixer" (Figure 2); the received signal is 
    PNG
    media_image1.png
    21
    20
    media_image1.png
    Greyscale
 digital receiver 200…it enters a mixer 202…in the mixer 202, the received signal is mixed with another chirp 210; column 7 lines 39-45: in another possible implementation, each digital receiver would have its own waveform generator operating at an intermediate frequency 
    PNG
    media_image2.png
    16
    29
    media_image2.png
    Greyscale
, who's output is subsequently up converted to RF via mixing with a common local oscillator (LO) at frequency 
    PNG
    media_image3.png
    16
    16
    media_image3.png
    Greyscale
 chosen such that 
    PNG
    media_image4.png
    19
    43
    media_image4.png
    Greyscale
. Let 
    PNG
    media_image5.png
    14
    29
    media_image5.png
    Greyscale
 is denoted as the IF [intermediate frequency] waveform generated for channel I (column 4, lines 62-65); after time-delay filtering 208 and application-dependent filtering 212, the digital signals are either (1) processed by a bank of narrowband digital compression filters 214 (to resolve range) as needed, then digitally beam formed 106, or (2) digitally beam formed 106, then processed by a bank of narrowband digital filters 108 (to resolve range) as needed (column 6, lines 25-30: Figure 2); 206 "ADC & digital I/Q sampling" (figure 2); the output of analog filter 204 is I/Q sampled 206, yielding 
    PNG
    media_image6.png
    32
    251
    media_image6.png
    Greyscale
(column 5, lines 57-64); 214 "narrowband compression filter" (Figure 2); in a frequency domain implementation, for example, one would first calculate the Fast Fourier Transform (FFT) of the received signal at the output to the I/Q sampling device 206 (column 8, lines 49-61); digital beam former (Figure 1); after time-delay filtering 208 and application-dependent filtering 212, the digital signals are either (1) processed by a bank of narrowband digital compression filters 214 (to resolve range) as needed, then digitally beam formed 106, or (2) digitally beam formed 106, then processed by a bank of narrowband digital filters 108 (to resolve range) as needed (column 6, lines 25-30) ; in summary, it is seen that two delays are needed: the first, of size 
    PNG
    media_image7.png
    24
    48
    media_image7.png
    Greyscale
, is applied to chirp 210…the second, of size 
    PNG
    media_image8.png
    20
    22
    media_image8.png
    Greyscale
, is 
Feger R et al. (“A 77 GHz FMCW MIMO Radar Based on an SiGe Single Chip Transceiver”, IEEE Transactions of Microwave Theory and Techniques, Plenum, USA, vol 57, no. 5, (2009-05-01), pages 1020-1035, XP011255346, ISSN: 0018-9480) which discloses  in FMCW radar sensor using a single-chip TRX consisting of four TRX cells (page 1021, left column, lines 31-33); array conﬁguration with multiple TXs and RX antennas in a row used for the development of the MIMO signal model, d[m] is a virtual antenna distance; Figure 10: a) (a) Photograph showing the realized non uniform frontend consisting of the four channel TRX and a 19-GHz downconverter used for the offset loop implementation. (b) Photograph showing the frontend with uniform array conﬁguration (figure 4); discloses a second Fourier transformation for determining angles- s[n] coming from 
    PNG
    media_image9.png
    25
    24
    media_image9.png
    Greyscale
…calculate a 2-D power distribution over all angles and ranges (page 1024, right column, line 25 - page 1026, left column, line 16).

This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        



/BERNARR E GREGORY/Primary Examiner, Art Unit 3648